        Case: 4:20-cv-00032-DMB-JMV Doc #: 43 Filed: 07/16/20 1 of 2 PageID #: 137




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

BRUCE ELLIS and WILLIE ELLIS                                                                         PLAINTIFFS
dba Delta Cinema

V.                                                                                NO: 4:20-CV-32-DMB-JMV

CLARKSDALE PUBLIC UTILITIES,
CLARKSDALE PUBLIC WORKS, and
CITY OF CLARKSDALE                                                                                DEFENDANTS


                                                       ORDER

           On February 26, 2020, Bruce Ellis and Willie Ellis, doing business as Delta Cinema, filed

a pro se complaint in the United States District Court for the Northern District of Mississippi

against Clarksdale Public Utilities, Clarksdale Public Works, and the City of Clarksdale. Doc. #1.

The Ellises assert Section 1983 claims alleging the defendants deprived them “of Constitutional

Rights secured by the Fifth Amendmnet [sic]” by “taking plaintiff’s private property for public use

to transport untreated raw sewage and storm drain water without paying just compensation.” Id.

at 3.

           On May 7, 2020, the City filed a motion to dismiss for insufficient service of process. 1

Doc. #17. Six days later, the Ellises filed “Plaintiff’s Motion for Default Judgment against

Defendant City of Clarksdale,” Doc. #24, and “Plaintiff’s Motion for Default Judgment against

Defendant Clarksdale Public Works,” Doc. #25. On May 15, 2020, the City responded in

opposition to the motion for default against it. Doc. #27. A week later, the City moved to dismiss

Clarksdale Public Works on the grounds that “Clarksdale Public Works is a department of the city

of Clarksdale” and “not a separate legal entity capable of suing or being sued.” Doc. #32 at 1.



1
    Earlier, on March 31, 2020, Clarksdale Public Utilities filed a Rule 12(b) motion to dismiss. Doc. #7.
        Case: 4:20-cv-00032-DMB-JMV Doc #: 43 Filed: 07/16/20 2 of 2 PageID #: 138




The same day, the Ellises replied in support of their request for a default judgment against the City.

Doc. #33. On May 26, 2020, the City, on behalf of Clarksdale Public Works, responded to the

motion for default judgment against Clarksdale Public Works. Doc. #34.

           To grant a party’s request for a default judgment, there first must be a default by the

defendant, followed by the clerk’s entry of default. Fed. R. Civ. P. 55. “A default occurs when a

defendant has failed to plead or otherwise respond to the complaint within the time required by the

Federal Rules. An entry of default is what the clerk enters when the default is established by

affidavit or otherwise.” N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996) (emphasis

omitted); see Fed. R. Civ. P. 55(a) (“When a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party’s default”).

           Here, because there has been no entry of default against the City or Clarksdale Public

Works, the motions for default judgment must be denied. To the extent each motion could be

construed as requesting an entry of default, 2 the motions still must be denied for failure to be

supported by an affidavit establishing the fact of default. 3 For these reasons, the Ellises’ motions

for default judgment [24][25] are DENIED.

           SO ORDERED, this 16th day of July, 2020.

                                                                  /s/Debra M. Brown
                                                                  UNITED STATES DISTRICT JUDGE



2
    Despite their titles, both motions were docketed by the Clerk as motions for entry of default.
3
  Each motion states only that the summons was served and that the summons states, “If you fail to respond, judgment
by default will be entered against you for the relief demanded in the complaint.” Doc. #24 at PageID #75; Doc. #25
at PageID #77. Though each motion also states that the plaintiffs moved for a default judgment during the case
management conference, there was not then, nor now, a preceding entry of default. Regardless, it cannot be shown
that the City failed to otherwise defend when the City filed a motion to dismiss before the motions for default judgment
were filed, and the City has represented that Clarksdale Public Works is a department of the City. Bass v. Hoagland,
172 F.2d 205, 210 (5th Cir. 1949) (“The words ‘otherwise defend’ refer to attacks on the service, or motions to dismiss
… which may prevent default without presently pleading to the merits.”).

                                                             2
